AO 245B (CASDRev. 02li8) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT                                                  TJAN 07 2019
                                              SOUTHERN DISTRICT OF CALIFOR IA
                 UNITED STATES OF AMERICA
                                    V.
             RICARDO AUREO CALLES-LIRA (1)
                                                                                  Case Number:         3:18-CR-00802-GPC

                                                                               Gerardo A Gonzalez
                                                                               Defendant's Attorney
REGISTRATION NO.                    66624-298
D ­
THE DEFENDANT: 

~    pleaded guilty to count(s)               1 of the Infonnation. 

D    was found guilty on count(s)
     after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):

    Title and Section L Nature of Offense                                                                    Count
    21:952,960 Importation Of Cocaine (Felony)                                                               1




    The defendant is sentenced as provided in pages 2 through                            2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D   Count(s)                                                                         dismissed on the motion of the United States.

~        Assessment: $100.00 - Waived


         JVTA Assessment*: $
D    ­
         *lustice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~        Fine waived                   Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                               January 4. 20] 9
                                                                               Date oOmposition of Sentence

                                                                                   (c;k.~
                                                                               HON. GONZALO P. CURIE
                                                                               UNITED STATES DISTRICT JUDGE




                                                                                                                          3: 18-CR-00802-GPC
AO 245B (CASD Rev. 0211S) Judgment in a Criminal Case

DEFENDANT:                  RICARDO AUREO CALLES-LIRA (1)                                         Judgment - Page 2 of2
CASE NUMBER:               3: lS-CR-00S02-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 17 months as to count 1.




        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D      The court makes the following recommendations to the Bureau of Prisons:




 D 	 The defendant is remanded to the custody of the United States MarshaL

 [J 	   The defendant shall surrender to the United States Marshal for this district:
        D at _ _ _ _ _ _ _ _ A.M.                             on
                                                                   -------------------------------------
        D     as notified by the United States MarshaL

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
        Prisons:
              on or before 

        D     as notified by the United States MarshaL 

        D     as notified by the Probation or Pretrial Services Office. 


                                                       RETURN
 I have executed this judgment as follows:

        Defendant delivered on
                                 _________________________ to


 at ______________________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                     By 	                  DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 18-CR-00802-GPC
